Citation Nr: 9934262	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  He died on May [redacted], 1997, at the age of 47.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied service 
connection for the cause of the veteran's death and denied 
entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C., Chapter 35.


FINDINGS OF FACT

1.  The veteran died on May [redacted], 1997, at the age of 
47.  The death certificate shows that the immediate cause of 
death was renal cell cancer with metastasis. 

2.  At the time of his death, the veteran was service-
connected for residuals of gunshot wound, Muscle Group XIV, 
lateral left anterior thigh.  This service-connected 
disability was evaluated as 30 percent disabling.

3.  Renal cell cancer with metastasis is not listed among 
those diseases legally presumed to be related to Agent Orange 
exposure.

4.  The veteran's fatal renal cell cancer with metastasis is 
not shown to be causally related to his service-connected 
residuals of gunshot wound, Muscle Group XIV, lateral left 
anterior thigh, or to his active duty military service.

5.  There is no medical evidence indicating that the 
veteran's service-connected disability made him less able to 
resist his fatal renal cell cancer with metastasis, or in any 
way hastened his death.


CONCLUSION OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1310, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.307(a)(6), 
3.309(a), 3.309(e), 3.312 (1999).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death. 38 U.S.C.A. § 1310, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.310, 3.312 (1999).

3. The required criteria for eligibility for Dependents' 
Educational Assistance benefits under 38 U.S.C.A. Chapter 35 
have not been met. 38 U.S.C.A. §§ 3501, 3510, 5107 (West 
1991); 38 C.F.R. §§ 3.807, 21.3020(a), 21.3021(a)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Matters

In making a claim for service connection for a disorder, 
including a disorder that caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

To establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  For purposes of establishing a well-grounded 
claim for service connection for the cause of death of a 
veteran, the requirement of showing evidence of a current 
disability will always have been met, the current disability 
being the condition that caused the veteran to die.  Carbino 
v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 
Vet. App. 352, 356 (1997); Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), aff'g 9 Vet. App. 40 (1996).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1999).  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (1999).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1999).
II.  Factual Background

A review of the veteran's death certificate shows that he 
died on May [redacted], 1997, at the age of 47.  The immediate 
cause of death was listed as renal cell cancer with metastasis.  
No other significant conditions contributing to his death were 
indicated.  The report also noted that no autopsy was 
performed.

A review of the veteran's service medical records revealed 
that he sustained a gunshot wound to the anterior left thigh 
in March 1969.  A clinical record sheet, dated May 1969, 
noted a final diagnosis of wound, gunshot, left thigh.  No 
artery or nerve involvement was indicated.

In November 1970, the RO granted service connection for 
wound, Muscle Group XIV, moderately severe, left anterior 
thigh, and assigned thereto an initial disability evaluation 
of 30 percent, effective June 1970.  This evaluation remained 
in effect at the time of the veteran's death.

In support of her claim, the appellant has submitted numerous 
records relating to medical treatment received by the 
veteran.  A medical treatment report, dated July 1995, noted 
that the veteran was admitted to the hospital with hematuria.  
A left radical nephrectomy was then performed and the veteran 
was found to have a stage III renal cell cancer with 
involvement of one lymph node and tumor thrombus in the vena 
cave.  The report also noted that staging studies were 
negative for metastatic disease.  A treatment report, dated 
December 1996, noted that the veteran "has developed what 
looks like liver metastasis on CT of the abdomen."  A 
treatment report, dated April 1997, noted the veteran's 
history of a renal cell carcinoma, metastatic to the liver.  
The report noted the veteran's complaints of nausea and 
vomiting, and that he was being treated with Gamma 
Interferon.  The report concluded with impressions of renal 
cell carcinoma, metastatic to the liver, and secondary 
hypercalcemia.

In May 1998, a treatment summary report was received from H. 
Salib, M.D.  In his report, Dr. Salib indicated that the 
veteran "developed renal cell carcinoma which was diagnosed 
in July of 1995."  He further stated:

He was first seen by Dr. James Reeves who 
was the current oncologist at the 
Northeast Louisiana Cancer Institute.  
The patient was found to have Stage III 
poorly differentiated renal cell 
carcinoma and was status-post left 
radical nephrectomy.  A CT Scan of the 
upper and lower abdomen in February 1997 
showed that there were large metastatic 
lesions in the liver.  His CXR also done 
in February of 1997 showed that there was 
evidence of an enlarged lymph node 
secondary to metastasis.  A repeat CT 
Scan done in March of 1997 showed the 
same large metastatic lesions in the 
liver which didn't change from the one in 
February 1997 and showed the same x-ray 
pictures.
III.  Analysis

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that there is a direct connection 
between inservice exposure to Agent Orange.

A.  Service Connection for Cause of Death

In deciding the appellant's claim for service connection for 
the cause of the veteran's death, the Board must consider 
whether the disability that caused the veteran's death, renal 
cell cancer with metastasis, was incurred in or aggravated by 
the veteran's active duty service.  

There are three ways by which the appellant could establish 
service connection for this condition.  The first method 
would be with direct service connection.  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. §§  
3.303, 3.304, 3.305 (1999). 

The second method would be presumptive service connection.  
Tumors (cancer) may be presumed to have been incurred during 
active military service if they manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, (West 1991); 38 C.F.R. §§  3.307, 
3.309 (1999).  

The third method would be presumptive service connection on 
the basis of exposure to Agent Orange.  This is the primary 
assertion of the appellant in the present case and is 
discussed at length below.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) (1999) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  All of the presumptive cancers, 
with the exception of respiratory cancer, may be presumed to 
have been incurred during active military service as a result 
of exposure to Agent Orange if it is manifest to a degree of 
10 percent at any time subsequent to exposure to Agent Orange 
during active service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

The term "soft-tissue sarcoma" includes the following:  
Adult fibrosarcoma; Dermatofibrosarcoma protuberans; 
Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and, Malignant 
ganglioneuroma.  Osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, and mesothelioma are specifically excluded from the 
term soft tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

In this case, the appellant avers that her husband developed 
renal cell cancer as a result of his exposure to Agent Orange 
in service.  The appellant's contentions, however, are not 
competent to establish that the veteran incurred his fatal 
conditions as a result of Agent Orange exposure during active 
service.  While lay testimony is competent to establish the 
occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The statements are not competent evidence 
to establish the etiology of the veteran's fatal disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because she is not a trained health care 
provider, the appellant is not competent to make a 
determination that the veteran's renal cell carcinoma was 
caused by Agent Orange exposure during service, nor is she 
competent to determine that Agent Orange exposure results in 
more types of cancer than VA currently recognizes as 
warranting presumptive service connection.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 495.

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, renal cell carcinoma is not 
among the diseases which may be presumed to have been caused 
by exposure to Agent Orange during active service if the 
veteran had military service in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a), 3.309(e) 
(1999).  The veteran's death certificate, and all of the 
supporting medical evidence of record, indicates that he died 
of renal cell carcinoma with metastasis.
While the appellant asserts that the veteran's fatal 
condition was related to Agent Orange exposure in service, 
this is completely unsupported by the medical evidence of 
record.  The veteran's service medical records do not show 
any diagnosis of any of this condition or any other acneform 
disease during service or within the first year after the 
veteran left the Republic of Vietnam.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Put another way, even though the veteran does not warrant 
presumptive service connection for renal cell carcinoma due 
to exposure to Agent Orange during service under 38 C.F.R. 
§ 3.309 (e) (1999), service connection may still be 
established with proof of direct causation.  However, there 
is no competent evidence of any kind which, in any way, shows 
that the veteran's renal cell carcinoma with metastasis 
developed as a result of exposoure to Agent Orange or to any 
other incident of military service.  The first evidence of 
renal cell carcinoma is dated July 1995, over 25 years after 
the veteran's discharge from the service.  There is no 
competent evidence indicating that the veteran's service-
connected residuals of a gunshot wound to the left thigh 
caused, contributed, or combined to cause, the veteran's 
death.

The appellant fails to show the required nexus between his 
renal cell carcinoma with metastasis which resulted in the 
veteran's death, and any inservice disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506.  There is no 
medical opinion that in any way relates the veteran's fatal 
disorder to his active military service, or to exposure to 
Agent Orange. See Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
There is no medical evidence of this condition during active 
service or the first post-service year.  The veteran's fatal 
disorder, renal cell cancer with metastasis, is not entitled 
to presumptive service connection for exposure to Agent 
Orange.  As there is no medical opinion that provides the 
required nexus, or link, between the veteran's fatal disorder 
to the veteran's active service, to his service-connected 
disability, or to any exposure to Agent Orange during active 
service, the appellant does not meet the third element 
required for the claim for service connection for the cause 
of the veteran's death to be well grounded.  See Slater v. 
Brown, 9 Vet. App. 240 (1996); Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Caluza, 7 Vet. App. at 506.
 
The Board finds no evidence of a plausible claim.  Since the 
appellant has not met her burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.  

Where the appellant has not met this burden, the VA has no 
duty to assist her in developing facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).  
However, where a claim is not well grounded it is incomplete, 
and depending on the particular facts of the case, VA may be 
obliged under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence needed to complete her application.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted to reopen a VA benefits claim 
through the presentation of new and material evidence.  
Graves v. Brown, 8 Vet. App. 522, 524 (1996)(per curiam), 
citing Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
case, unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, could make 
the claim to reopen well grounded.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, 
the Board concludes that this error was harmless.  See 
Edenfield v. Brown, 8 Vet. App. 384 3 (1995)(en banc).

B.  Educational Assistance Under 38 U.S.C.A. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a)(1999).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related. 
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis).  Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law.


ORDER

Because it is not well grounded, the claim for service 
connection for the cause of the veteran's death must be 
denied.

Entitlement to dependents' educational assistance under 38 
U.S.C.A. § Chapter 35, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

